Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered March 27, 2013. The appeal was held by this Court by order entered April 29, 2016, decision was reserved and the matter was remitted to Niagara County Court for further proceedings (138AD3d 1407 [2016]).
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 9, 2016, with attached affidavit sworn to on November 21, 2016 by defendant,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Whalen, P.J., Peradotto, Carni, DeJoseph and Troutman, JJ.